Citation Nr: 1734582	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 notification letter (to a May 2012 rating decision) of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a lumbar condition (claimed as a lower back disability).  The Veteran's notice of disagreement (NOD) was received in November 2012.  A statement of the case (SOC) was issued in February 2013, and a substantive appeal was received in April 2013.

In October 2015, a Travel Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.

In January 2016, the Board remanded the claim for further development of the record. 


FINDINGS OF FACT

The most competent and probative evidence of record shows that the Veteran's back disability was not manifested during, or as a result of, active military service. 


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the issue of entitlement to service connection for residuals of dysentery, the duty to notify has been met. See March 2012 VCAA correspondence, October 2015 Video Hearing Transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, statements from the Veteran, and the hearing transcript.  As stated in the Introduction, the claim was remanded in January 2016.  In compliance with the Board's remand instructions, the AOJ obtained the Veteran's complete personnel file, and requested that the NPRC conduct the appropriate searches for the claimed in-service hospitalization records. See Stegall v. West, 11 Vet. App. 268 (1998)).  A June 2016 response from the NPRC indicated that that no such hospitalization records were located.  In a February 2017 letter, the Veteran was informed that these records were not located, and that any further attempts to obtain these records would be unsuccessful.   Based on this information, the Board finds that the Veteran's available service treatment records, along with his personnel file, appear to be complete and incorporated into the record on appeal.  There is no indication that any other service records exist.  Another remand for another request for service records would be futile.  The duty to assist the Veteran has been met with respect to obtaining his service records.

The Veteran has not been provided with a VA examination or medical opinion; however, no VA examination or medical opinion is needed in this case.  As explained below, the weight of the evidence demonstrates no in-service spine injury or disease, no chronic symptoms of spine arthritis during service, no continuous symptoms of spine arthritis since service, and no spine arthritis manifested to a compensable degree within one year of service.  The weight of the evidence also demonstrates no spine disability until many years after service.  As no medical examination or medical opinion would help substantiate the appeals, the Board does not find that any such development is necessary. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection - Applicable Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303 (a) (2016). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement). Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. at 495-498. 

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309 (a).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Brief Factual Background

The Veteran seeks service connection for a low back disability.  Specifically, he testified that he injured his back in an automobile accident while serving in Korea in the Spring of 1964.  The Veteran explained that he had been sent to Waegwan with a Republic of Korea Army solder to pick up supplies, and was traveling up Waegwan Mountain when he lost control of the vehicle and hit the side of the mountain due to heavy rain.  He stated that after he hit the side of the mountain, the vehicle rolled at least 2 to 3 times, and that he was hospitalized for a little over a week as a result of the accident and placed on light duty for approximately one month after.  The Veteran also testified that he received an Article 15 as a result of the automobile accident, on the basis that the other soldier who had been with him should have been the one operating the vehicle. 

At the outset, the Board notes that the Veteran's entire service personnel file (SPRs) and service treatment records (STRs) have been obtained and associated with the record.  An exhaustive search for any relevant hospitalization records from the Veteran's service in Korea was also conducted, but no such records were located. See June 2016 PIES Response.  Based on this information, the Board finds that the Veteran's available service treatment records, along with his personnel file, appear to be complete and incorporated into the record on appeal.  There is no indication that any other service records exist.  

Service treatment records are silent as to complaints, treatment, or diagnoses of a back disorder; evidence of an automobile accident; and/or evidence of a light duty profile.  The Veteran's separation examination reflects a normal clinical evaluation of the spine; the contemporaneous Report of Medical History is likewise silent as to any back-related complaints, past or current.  

Personnel records show that the Veteran received two Article 15s during his active duty service - one was issued in October 1963 for disorderly conduct, while the other was issued in October 1965 for disrespecting his supervisors.  There is no evidence of any other Article 15s being issued during the Veteran's time in Korea and/or as a result of improperly operating a vehicle.  

Post-service treatment records are silent as to complaints, treatment, or diagnoses of a back disorder until 2012. See VA Treatment Records. 

In a March 2012 Narrative Report, the Veteran's private chiropractor (Dr. J.W.H.) diagnosed posttraumatic, chronic, lumbar segmental joint dysfunction complicated by severe osteoarthritis resulting in chronic lumbalgia, and opined, "Based on the patient's history and the examination findings noted above, it is my opinion, these injuries were sustained in the accident of military service in Korea, 1964."  Dr. J.W.H.'s opinion was based on the Veteran's historical account of the claimed in-service automobile accident.  No other rationale was provided.  

Analysis

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's lumbar spine disability, to include arthritis, is related to his military service.

As an initial matter, the Veteran has been diagnosed with a lumbar spine disability. See Dr. J.W.H.'s March 2012 Report; see also Shedden element (1).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability. See Shedden elements (2) & (3), supra. 

With respect to in-service event, injury, or disease, the Board acknowledges the Veteran's assertions that injured his back in an automobile accident in Korea; that he was hospitalized for a week and placed on light duty thereafter; and that he received an Article 15 as a result of driving the vehicle.  

While he is competent to report on such matters, in the present case, the Board finds that the Veteran's statements regarding the in-service injury and onset of his low back disability cannot be deemed credible. 

Again, the Veteran's complete STRs and SPRs have been obtained and thoroughly reviewed. See VCAA Discussion, supra.  These records do not show any documented treatment for back complaints, a back injury, or spine disease during service. (Note: Based on the Veteran's confirmed receipt of the CIB, he clearly engaged in combat during his service.  However, the Veteran does not allege, and the evidence does not establish, that his back disability was actually incurred in combat; thus, the combat presumption does assist him here).   

The Board acknowledges that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In this case, however, STRs and SPRs also contain no references to an automobile accident in Korea, a hospitalization for a back injury, a light duty profile for a back injury, and/or issuance of an Article 15 based on the automobile accident, as advanced by the Veteran.  Rather, STRs show that the Veteran sought treatment for other symptoms and problems unrelated to his back during active duty service (to include during his service in Korea) and was given ample opportunity to report any problems related to his back in the years following his purported automobile accident in 1964.  At separation in 1966, the Veteran was given an examination and he also filled out a Report of Medical History.  The objective clinical evaluation did not find any abnormalities related to the Veteran's back and he did not report any problems with his back, to include any sequelae from a previous automobile accident.  As noted, there is no notation of any problems related to his back until decades after his period of active service.  

The Board notes that an exhaustive search for any service hospitalization records from the 121st Evacuation Hospital in Korea was conducted pursuant to the Board's prior remand.  The June 2016 response from the NPRC indicated that no such records were located.  It is reasonable to assume that if the Veteran had, in fact, been hospitalized for a back injury or automobile accident with a subsequent physical profile and Article 15, that these actions would also be documented elsewhere in the STRs and SPRs.  However, as explained above, and consistent with the contemporaneous evidence of record, there is no evidence of a physical profile in the STRs; no evidence of follow-up back treatment in the STRs; and no evidence of an Article 15 being issues on the basis automobile accident in the SPRs. 

Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed back symptoms until many years after his service. See Madden v. Gober, 125 F.3d 1477, 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

In so finding, the Board acknowledges that the Veteran provided a private medical opinion from his chiropractor in support of his claim; however, this opinion carries no weight as it was based solely on the Veteran's statements, which, for the reasons explained above, are not credible.  The Board further notes that the opinion was conclusory in nature; did not contain a sound medical rationale; and was not based on a review of the Veteran's STRs. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value). See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that reliance on a veteran's statement renders a medical report not credible if the Board rejects the statements of the veteran).  

Accordingly, for the reasons discussed extensively above, Shedden element (2) has not been met in this case. 

Even assuming, arguendo, that Shedden element (2) was established, the weight of the evidence demonstrates no chronic symptoms of lumbar spine arthritis during service, no continuous symptoms lumbar spine arthritis since service, and no lumbar spine arthritis manifested to a compensable degree within one year of service. 

As noted, STRs, to include the objective separation examination and subjective Report of Medical History are silent for back complaints, and the post-service record does not document back-related symptoms or treatment until nearly 5 decades after separation from service. See Maxson v. West, 12 Vet. App. 453, 459 (1999) (explaining that the Board may consider the length of time between in-service and post-service complaints and/or treatment in assessing credibility and weight); see also C.F.R. §§ 3.307, 3.309(a).  

Moreover, while the Veteran has been diagnosed with arthritis of the lumbar spine, he has not specifically endorsed (and the evidence of record does not otherwise demonstrate) a continuity of back symptomatology since service. See Walker, supra; see also 38 C.F.R. § 3.303(b). 

The Board acknowledges the Veteran's assertions that his back disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a back disability, to include degenerative arthritis, falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed back disability is related to his military service requires medical expertise that the Veteran has not demonstrated because back conditions, including arthritis, can have many causes. See Jandreau, supra.  As such, the Board assigns no probative weight to the Veteran's assertions that his current back disability is related to his period of service.

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a back disability; therefore, the appeal must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a back disability is denied. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


